                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                       :
ROBERT WHARTON,                        :
                                       :    CIVIL ACTION
                  Petitioner,          :
                                       :
            v.                         :    No. 01-6049
                                       :
DONALD T. VAUGHN, et al.,              :    CAPITAL CASE
                                       :
                  Respondents.         :
_____________________________________


            MOTION TO RECONSIDER OR MODIFY COURT ORDER

      Petitioner Robert Wharton moves to reconsider or modify the Court’s order

of May 7, 2019, which invited the Attorney General to participate as amicus curiae

in these habeas corpus proceedings.         As explained below, the Court should

reconsider its order, and either rescind it or appoint different or additional amici, to

avoid the appearance, if not the actuality, of a conflict of interest. Mr. Wharton

states the following to establish the basis for his motion:

             On May 7, this Court issued an order that provided in relevant part:

      Having considered the parties’ briefs, and noting that the parties are not
      adverse as to whether relief should be granted on Petitioner’s remaining
      habeas claim, I find that the presentation of an additional perspective
      by an amicus curiae, on whether the District Attorney’s concession is
      proper, would be helpful. . . .

      Accordingly, I will request the Office of the Attorney General of
      Pennsylvania (hereinafter “the Pennsylvania Attorney General”) to
      submit an amicus brief in this matter, setting out its position as to
      whether Petitioner is entitled to relief on his remaining habeas claim.
Order, May 7, 2019 (Doc. 165), at 3.

             The order creates at least the appearance of a conflict of interest.

Several current members of the Attorney General’s staff left the Philadelphia District

Attorney’s Office, after many years of service there, in the wake of the current

District Attorney’s election. At a minimum, no member of the Attorney General’s

staff who previously participated in Mr. Wharton’s case for the District Attorney’s

Office, which advocated for his execution, can provide this Court with the impartial

advice it seeks before it decides whether to accept the proposed settlement. Those

staff members’ participation in this proceeding would create the appearance of a

conflict of interest, if not an actual conflict. Accordingly, the Court should direct

that no such staff members may participate in this matter.

             More broadly, the Court’s order does not seek the Attorney General’s

advice on an abstract question of law, but asks him to substitute his judgment for

that of the District Attorney on how to proceed with a particular prosecution. The

District Attorney has statutory responsibility for all prosecutions that arise in the

county that elected him. See 16 Pa. C.S. § 4402. Conferring those responsibilities

on a different prosecuting authority, even in part, solely because the elected

prosecutor has agreed to a settlement, would infringe on the statutory discretion

granted to the local, duly elected, District Attorney.       Accordingly, Petitioner




                                          2
respectfully suggests that the Court should reconsider its order appointing an amicus

for this purpose.

             Indeed, it is questionable whether the Attorney General has the

authority to substitute his judgment for that of the local district attorney, over the

district attorney’s objection, in circumstances like those here.       Under earlier

Constitutions, the Attorney General possessed common-law inherent powers over

all prosecutions in the state. Constitutional amendments in 1978, however, limited

those powers to those prescribed by the Legislature. See Commonwealth v.

Mulholland, 702 A.2d 1027, 1036-38 (Pa. 1997); Commonwealth v. Carsia, 517

A.2d 956, 956-58 (Pa. 1986) (Commonwealth Attorneys Act “made it clear that the

powers of the state Attorney General are no longer an emanation from some bed of

common law precepts, but are now strictly a matter of legislative designation and

enumeration.”).1 In Mulholland, for example, the Pennsylvania Supreme Court held




  11
    The Attorney General did not have unlimited discretion even under the former
constitutional provisions:

       The Pennsylvania Supreme Court has explained that although the AG
       “had the common law power to replace his own deputies,” that “does
       not justify the conclusion that he now has the right to supersede an
       elected district attorney.” Commonwealth v. Schab, 477 Pa. 55, 383
       A.2d 819 (1978). In refusing to require at the AG’s request prosecution
       of a homicide the district attorney deemed excusable, the Court
       observed that “[i]t would be incongruous to place a district attorney
       in the position of being responsible to the electorate for the
                                          3
that the trial court exceeded its authority by removing the district attorney because

of misconduct allegations, and substituting the Attorney General, because none of

the enumerated statutory categories applied. 702 A.2d at 1037-38.

             The Attorney General may participate in an appeal only “upon the

request of the district attorney,” and may intervene in an appeal only “as provided

by law or rules of court.” Pa. C.S. § 732-205(c). As relevant here, the Attorney

General may prosecute a case that otherwise belongs to the province of the district

attorney only under the circumstances described in §205(a)(3) (on the request of a

district attorney who represents that s/he has insufficient resources or a conflict of

interest); (a)(4) (on the petition of the Attorney General after a hearing before a judge

assigned by the Supreme Court and a showing that the district attorney, who may

oppose the petition, has abused his/her discretion in “fail[ing] or refus[ing] to

prosecute”); or (a)(5) (on the request of the president judge of a county to the

Attorney General, who may either decline or follow the procedure set forth in section

(a)(4)). Moreover, the Office of the Attorney General may conduct an investigation

only if it reasonably believes that it will yield grounds for prosecution authorized


      performance of his duties while actual control over his performance
      was, in effect, in the attorney general.” Id.

Carter v. City of Philadelphia, 181 F.3d 339, 353 n.48 (3d Cir. 1999) (emphasis
added).



                                           4
under § 205. See Commonwealth v. Goodman 500 A.2d 1117, 1123, 1131 (Pa.

Super. 1985).

              This Court has invited the Attorney General to participate as amicus

curiae on terms that effectively constitute an intervention in Mr. Wharton’s

prosecution. The Court asks the Attorney General to determine “whether the District

Attorney’s concession is proper,” and “whether Petitioner is entitled to relief on his

remaining habeas claim.” Of necessity, accepting the Court’s invitation would

require the Attorney General to review a voluminous thirty-six-year-old record,

assess the credibility of petitioner’s proffered witness and the soundness of his

proffered expert’s opinion, possibly consult additional experts, and then form

judgments about policy goals and resources. Such functions ordinarily belong to a

district attorney.

              None of the permissible statutory grounds for the Attorney General to

supersede the prosecutorial functions of the Philadelphia District Attorney apply

here. The Court’s order asks the Attorney General to act under § 205(c), but the

District Attorney has not asked for the Attorney General’s intervention as that

subsection requires, and none of the other relevant provisions of law (§§ 205(a)(3),

(4), and (5)) apply. The District Attorney has not alleged any resource shortfall or

conflict of interest; the Attorney General has not sought to intervene and cannot

show that the District Attorney has “failed or refused to prosecute” or abused his

                                          5
discretion; and the president judge of the county has not requested the Attorney

General’s intervention.2

             The Attorney General’s substitution of his judgment for that of the

elected District Attorney would create an appearance of a conflict of interest, if not

an actual conflict, and may exceed his powers. Accordingly, Petitioner respectfully

suggests that the Court should reconsider or modify its order requesting the Attorney

General’s views as amicus curiae.




  2
    Pa. C.S. 732-204 grants the Attorney General the authority to participate in
civil matters involving the Commonwealth as a party, but petitioner’s research has
disclosed no case in which the Attorney General has participated in federal habeas
proceedings, over the district attorney’s objection, under this section.

                                          6
                                 CONCLUSION
      For the reasons above, the Court should reconsider its order and rescind its

request for the Attorney General’s participation in this proceeding. Alternatively,

the Court should modify its order by directing that no member of the Attorney

General’s staff who previously participated in Mr. Wharton’s prosecution contribute

to any submissions by the Attorney General, and/or by requesting the views of

different or additional amici.



                                            Respectfully submitted,

                                            LEIGH M. SKIPPER
                                            Chief Federal Defender, by
                                            VICTOR J. ABREU
                                            CLAUDIA VAN WYK
                                            Federal Community Defender Office
                                             Eastern District of Pennsylvania
                                            Capital Habeas Corpus Unit
                                            601 Walnut Street, Suite 545 West
                                            Philadelphia, PA 19106
                                            (215) 928-0520
                                            Victor_Abreu@fd.org
                                            Claudia_VanWyk@fd.org


                                            Counsel for Petitioner Robert Wharton



      Dated: June 12, 2019




                                        7
                        CERTIFICATE OF SERVICE
      I, CLAUDIAVANWYK, hereby certify that on this date I served a copy of

the foregoing on the following persons in the manner indicated below:

                 BY ELECTRONIC SERVICE THROUGH ECF

                              MAX C. KAUFMAN
                       Supervisor, Federal Litigation Unit
                               PAUL M. GEORGE
                       Assistant Supervisor, Law Division
                   Office of the Philadelphia District Attorney
                               3 South Penn Square
                             Philadelphia, PA 19107


                                                  /s/ Claudia VanWyk
                                                  Claudia VanWyk
Dated: June 12, 2019
